Citation Nr: 1014714	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  03-09 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
middle lobe lung resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from April 1953 to 
May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The case was remanded by the Board in August 2004 and 
February 2009 for additional development.  Pursuant to an 
April 2008 order from the U.S. Court of Appeals for Veterans 
Claims (Court), the February 2009 remand instructed that 
additional due process notification be given to the Veteran 
and that a VA examination be obtained.  A review of the 
record indicates that the Board's directives have been 
substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The Board notes that although the Veteran has submitted 
evidence of a medical disability, and made a claim for the 
highest rating possible for his disability, he has not 
submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating) has not 
been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's residuals of a right middle lobe lung resection 
is productive of pulmonary function tests showing FEV-1 of 
71-80 percent predicted.


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a right 
middle lobe lung resection have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic Code 6844 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Merits of the Claim

The Veteran contends that he is entitled to a compensable 
rating for his service-connected residuals of a right middle 
lobe lung resection.

Law

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail 
below, a staged rating is not warranted in this claim.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
The Veteran's residuals of a right middle lobe resection have 
been rated under Diagnostic Code 6844.  Restrictive lung 
disease rated under Codes 6840-6845 of the VA rating schedule 
are rated under the General Rating Formula for Restrictive 
Lung Disease.  See 38 C.F.R. § 4.97 (2009).  

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to add 
provisions that clarify the use of PFTs in evaluating 
respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 
4.96, entitled "Special provisions for the application of 
evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" includes a provision requiring PFTs 
to evaluate respiratory conditions except in certain 
situations.  When the PFTs are not consistent with clinical 
findings, evaluation should generally be based on the PFTs 
unless the examiner states why they are not a valid 
indication of respiratory functional impairment in a 
particular case.  38 C.F.R. § 4.96 (d)(3) (2009).

A compensable rating of 10 percent requires Forced Expiratory 
Volume (FEV-1) of 71-80 percent predicted, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 66-80 percent predicted.  A 30 percent 
rating requires FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56-70 percent, or; DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent rating requires FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  See 38 C.F.R. § 4.97, Diagnostic Code 6844 (2009).  
The post-bronchodilator findings for these PFTs are the 
standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 
46723 (Sept. 5, 1996) (VA assesses pulmonary function after 
bronchodilation).  However, if the post-bronchodilator 
results are poorer than the pre-bronchodilator results, then 
the pre-bronchodilator results are used for rating purposes.  
See 38 C.F.R. § 4.96(d)(5) (2009).  



Analysis  

The Veteran was afforded a VA examination in July 2002, which 
included a pulmonary function test.  The pre-bronchodilator 
results showed FEV-1 of 79.7 percent predicted, and FEV-1/FVC 
of 88 percent.  Post-bronchodilator results showed FEV-1 of 
65.3 percent predicted, and FEV-1/FVC of 75 percent.  No 
effects of the disability on his daily activities were 
reported.  He was diagnosed with essentially normal 
respiratory examination.  

The Veteran was afforded a second VA examination in November 
2004, which included a pulmonary function test.  The pre-
bronchodilator results showed FEV-1 of 76.3 percent 
predicted, and FEV-1/FVC of 86 percent.  Post-bronchodilator 
results showed FEV-1 of 75.7 percent predicted, and FEV-1/FVC 
of 85 percent.  The Veteran reported that he was retired and 
quite inactive.  No effects of the disability on his daily 
activities was reported.  The Veteran was diagnosed with mild 
restrictive lung disease.  

The November 2004 examiner provided a medical opinion in 
April 2005 indicating that the Veteran's mild restrictive 
lung disease was less likely related to the middle lobe lung 
resection.  The examiner noted that in reviewing the 
examination, x-rays, and pulmonary function tests, x-rays 
showed no cardiopulmonary pathology, and no scarring from the 
surgery or removal of the middle lobe from the lung.  
Pulmonary function tests showed mild restrictive pattern.  
The examiner opined that it would be expected that the most 
scarring would be in the area of the surgery, but that was 
not shown.  Pulmonary function test just showed very minimal 
restriction would be a generalized pattern but not localized 
from the scar.  

The Veteran was afforded a third VA examination in December 
2009, which included a pulmonary function test.  The pre-
bronchodilator results showed FEV-1 of 78.2 percent 
predicted, and FEV-1/FVC of 82 percent.  The post-
bronchodilator results showed FEV-1 of 80.4 percent 
predicted, and FEV-1/FVC of 83 percent.  Aside from shortness 
of breath just sitting or walking across the room, no other 
effects on his daily activities was reported.  The Veteran 
was diagnosed with residuals of right middle lobe lung 
resection for a benign tumor, and mild restrictive lung 
disease.  The examiner opined that the Veteran's current 
pulmonary symptoms of shortness of breath, chest pain with 
breathing, pain in scar area, decreased activity tolerance, 
and occasional cough were at least as likely as not related 
to his service-connected right middle lobe lung resection.  
The examiner's rationale was that the Veteran had no other 
diagnosed lung disorder, nor did he have a positive history 
of tobacco use.  The Veteran did not have a history of asthma 
or COPD.  The examiner further opined that the Veteran had no 
other history of lung problems, conditions, or exposures; and 
that removal of part of a lung leaves residuals of decreased 
lung capacity, scarring, and can lead to possible increased 
prevalence of respiratory insufficiency and infections.  The 
examiner noted review of the claims file.

Here, pulmonary function tests show that the Veteran meets 
the criteria for a 10 percent rating for the duration of the 
appeal.  In July 2002, pre-bronchodilator results showed FEV-
1 of 79.7 percent predicted.  As noted above, a 10 percent 
rating requires FEV-1 of 71-80 percent predicted.  Although 
post-bronchodilator results showed FEV-1 of 65.3 percent 
predicted, which would entitle the Veteran to a 30 percent 
rating, in cases where the post-bronchodilator results are 
poorer than the pre-bronchodilator results, the pre-
bronchodilator results are used for rating purposes.  
38 C.F.R. § 4.96(d)(5).  The Veteran's pulmonary function 
tests in November 2004 and December 2009 continued to show 
results equating to a rating of 10 percent. 

Additionally, the December 2009 examiner opined that the 
Veteran's current pulmonary symptoms were at least as likely 
as not related to his service-connected right middle lobe 
lung resection.  Although the April 2005 VA opinion by the 
November 2004 examiner indicates that the Veteran's symptoms 
were not related to his service-connected disability, the 
Board is more persuaded by the December 2009 opinion as that 
examiner had the benefit of reviewing the claims file.  
Although the November 2004 examiner indicated a review of the 
claims file at that time, there is no indication that the 
claims file was reviewed in connection with the April 2005 
opinion.  

Since the Veteran's symptoms have been attributed to his 
service-connected lung disability, and the Veteran's 
pulmonary function test results show that he meets the 
criteria for a 10 percent rating, the Board finds that a 10 
percent rating is warranted for the entirety of the appeal.  

The Board also finds that a higher rating is not warranted at 
any time.  A 30 percent rating requires FEV-1 of 56 to 70 
percent predicted, FEV-1/FVC of 56-70 percent, or DLCO (SB) 
of 56 to 65 percent predicted.  The pulmonary function tests 
administered to the Veteran in 2004 and 2009 did not show 
that he met the criteria required for a 30 percent rating.  
As noted above, the 2002 post-bronchodilator results showed 
FEV-1 of 65.3 percent predicted, which is one of the criteria 
for a 30 percent rating.  However, VA's regulations dictate 
that where the post-bronchodilator results are poorer than 
the pre-bronchodilator results, the pre-bronchodilator 
results are used for rating purposes.  38 C.F.R. 
§ 4.96(d)(5).  Therefore, the 2002 pre-bronchodilator result 
of 79.7 percent for FEV-1 must be used.  Accordingly, a 
rating of 30 percent is not warranted.

In sum, the Board finds that a rating of 10 percent, but no 
higher, is warranted for the Veteran's residuals of a right 
middle lobe lung resection.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current 
evidence of record does not demonstrate that the lung 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It is undisputed that the Veteran's lung 
disability has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The Board also 
notes that the Veteran has reported that he is retired.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2009).  In this case, the very problems 
reported by the Veteran are specifically contemplated by the 
criteria discussed above, including his problems with 
shortness of breath and the effect on his daily life.  
38 C.F.R. § § 4.10, 4.40.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant was 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing his or 
her entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2004 and February 2009.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Mayfield, supra.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The February 2009 notification included 
the criteria for assigning disability ratings and for award 
of an effective date, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO also provided a statement of 
the case (SOC) and supplemental statements of the case (SSOC) 
reporting the results of its reviews of the issue on appeal 
and the text of the relevant portions of the VA regulations.


The Veteran was notified in correspondence dated in February 
2009 that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration.  Although the complete notice was not provided 
until after the RO initially adjudicated the Veteran's 
increased rating claim, the claim was properly re-adjudicated 
in February 2010, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

VA opinions with respect to the rating issue were obtained in 
July 2002, November 2004, April 2005, and December 2009.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the July 2002, November 2004, and December 2009 VA 
opinions obtained in this case were sufficient, as they were 
predicated on a full reading of the VA and post-service 
medical records in the Veteran's claims file.  They consider 
all of the pertinent evidence of record, the statements of 
the appellant, provide explanations for the opinions stated, 
and provide the medical information necessary to apply the 
appropriate rating criteria.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the rating issue on 
appeal has been met.  38 C.F.R. § 3.159(c)(4).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 10 percent rating for residuals of right 
middle lobe lung resection is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


